Barrett, J.:
In the month of January, 1895, the plaintiff’s husband hired from the defendant four rooms on the second floor of No. 337 East Eif tyninth street in this city. ■ In her complaint the plaintiff alleges that, shortly after she became the occupant of these rooms under her husband’s tenancy, she found that the ceiling in the kitchen needed repairs; and that the defendant, upon her request, promised and •agreed to make these repairs. It is further alleged that the defendant thereafter, to quote the language of the complaint, “ made some •alleged repairs to said ceiling; ” but that they were carelessly and 2i egligently. made, and that by reason thereof and by reason also of the defendant’s permitting and allowing the ceiling to remain in a bad condition, the “ said ceiling fell upon this plaintiff ” in the following June, causing her injuries, for which the action is brought.
There is no certificate in the case that it contains all the evidence. We cannot, therefore, review the facts; and we are limited to a consideration of the defendant’s exceptions. At the close of the plaintiff’s case, the defendant moved to dismiss the complaint upon the ground that no negligence on her part had been shown; and that, as to the promise to repair the ceiling, there was no consideration •therefor. These grounds were amplified in a full discussion,' which gave the plaintiff abundant" notice of the lack of evidence which the defendant pointed out. The motion was denied, and the defendant excepted. That exception raises the question whether the ■defendant was' liable' upon the proofs which the plaintiff put in. To obtain a review of that question it was not necessary for the -defendant to procure a certificate that the case contained all the evidence.. (Halpin v. Phenix Insurance Company, 118 N. Y. 165; Perkins v. Hill, 56 id. 87.) . As was said in Halpin v. Phenix Insurance Company (at p. 171): “ An exception appearing in the proposed case serves as a notice to the respondent of an intention to raise the question of error in the ruling excepted to, and puts on him the responsibility of adding, by amendment any needed proof 'upon the particular question, just as a certificate that the casé contains all the evidence notifies him of an intention to review the ■question of error in findings of fact based on the allegation of insufficient proof.” '
We. must, therefore, assume that all the evidence in support of *9the ruling excepted to was inserted in the case. The question then is, was the ruling, upon that evidence, correct ? A brief summary of the plaintiff’s testimony will suffice to raise the point. The plaintiff testified that she called the attention of the defendant’s housekeeper to the ceiling, and told her that she wanted it repaired; that a few days thereafter a man came in and kalsomined the ceiling, but did not take out the cracks, and that while this man was doing the kalsomining he pounded on the ceiling with the handle of his brush. Shortly after this, the plaintiff called the defendant’s attention to the insufficiency of what had been done, and the latter then made this meaningless observation, “ I will get a paper for you.” That, however, was the end of it. Nothing more was done about the repairs, and the plaintiff and her family continued to live in the rooms until the following June, when the ceiling fell. Subsequently the defendant told the plaintiff that she had been deceived in the. premises, and that they were “ rotten.” The rest of her testimony is unimportant upon the main question of liability. Upon this testimony we think the complaint should have been dismissed, and that the defendant’s exception to the refusal to dismiss it was well taken.
The defendant was under no legal obligation to repair the premises, nor was she liable for damages caused by a defect in the ceiling, even though she promised to repair it and failed to do so. This the plaintiff concedes, as indeed she was bound to, upon well-settled principles. She seeks, however, to sustain the i*uling upon the doctrine that, where a landlord undertakes to and does repair,. he is liable for injuries resulting from his negligent acts while so engaged. The plaintiff’s difficulty here is in the application of this doctrine. There was absolutely no evidence that it was the defendant’s negligence, or that of her servant, which caused the ceiling to fall. Kalsomining the ceiling certainly did not cause it to fall, nor did the man’s pounding on the ceiling in January, while doing the kalsomining, cause it to fall in the following June. At all events, there is not a particle, of evidence connecting this man’s act with the subsequent fall. The ceiling fell because the cracks had not been taken out, and because it was not properly supported. The defendant, hotvever, was not responsible for these omissions. Even if she had *10promised to make repairs, she would not have been liable for her failure to keep that promise, it being without consideration. Still less was she liable for a partial failure in that. regard. Clearly she is not liable, merely because she only kalsomined what she had agreed to repair —■ if she would not have been liable in case of complete non-action. It is not the landlord’s negligence, in the sense in which that word is commonly' used, which makes him liable ■— that is, in not fully doing what he has voluntarily promised to do;, but his active and direct negligence with regard to the subject-matter of his undertaking. His negligent act must be the real cause of the injury, and it is for-that alone that he is liable. The only suggestion here of negligence in this sense is, as we have seen, that the man who did the kalsomining pounded upon the ceiling with the handle of his brush. It would be absurd, however, in the absence of evidence,' to indulge the supposition that this act in January caused or accelerated the fall of the ceiling in the following June. The ceiling really fell because the cracks were not taken out, and it was not properly strengthened. That is the clear import of the evidence. But for the failure in that regard, the defendant was not liable. She was really held here because, having apparently undertaken to do what, was asked of her housekeeper, she did it inefficiently. Clearly that was not enough to hold her.,
We think, thérefore, that the nonsuit should have been granted, and consequently the judgment appealed from should be reversed and a new trial granted, with costs to the appellant to abide the event.
Van Brunt, P. J., Rumsey, Ingraham and McLaughlin, JJ., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.